DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are examined on merits herein.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 10 has a limitation: “a recess is defined when a sidewall of the isolation structure is depressed”. However, the specification of the application does not teach any steps taken to make a depression in the sidewall of the isolation structure – it teaches (paragraphs 0095-0100 of the published application US 2022/0028778) that a recess is created due to filling an isolation material into a space comprising recesses.
Appropriate correction of either a specification or a claim is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites: “when a recess is defined when a sidewall of the isolation structure is depressed and wherein the select conductive pattern includes an insertion part inserted into the recess”.  Examiner suggests changing the recitation to the following: “when a sidewall of the isolation structure has a recess in which an insertion part of the select conductive pattern is disposed”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-19 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious all limitations of Claim 1.
Re Claim 10: The prior arts of record, alone or in combination, fail to anticipate or render obvious all limitations of Claim 10.
 Re Claim 15: The prior arts of record, alone or in combination, fail to anticipate or render obvious all limitations of Claim 15.
Re Claims 2-9, 11-14, and 16-19: Claims 2-9, 11-14, and 16-19 are allowed duje to dependency on one of independent Claims 1, 10, or 15.

The prior arts of record include: Hishida et al. (US 2011/0013454), Shoji et al. (US 9,711,524), Gupta et al. (US 2022/0109002), Aoyama (US 2010/00238400), Kim et al. (US 2015/0279857), and Ahn (US 2013/0334589).
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/05/22